Citation Nr: 0100313	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  95-37 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for residuals of left 
tibial plateau fracture with traumatic arthritis, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1987 to 
June 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Seattle, Washington wherein the RO denied entitlement to an 
evaluation in excess of 40 percent for status post tibial 
plateau fracture.

The veteran and her husband presented oral testimony before a 
Hearing Officer at the RO in January 1996, a transcript of 
which has been associated with the claims file.

This matter was previously before the Board in September 
1997, at which time it was remanded for additional 
development.

The RO affirmed the denial of entitlement to an increased 
evaluation for residuals of left tibial plateau fracture with 
traumatic arthritis in February 1999.

The case has been returned to the Board for further appellate 
consideration.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.
On October 30, 2000, the President signed into law a bill 
containing the "McCain Amendment."  This provision rewrites 
38 U.S.C.A. § 5107, to eliminate the well-grounded claim 
requirement.  This law is effective as of October 30, 2000 
and must be applied to all applicable pending appeals.

The law provides that "[t]he Secretary shall assist a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  Such assistance shall include 
requesting information as described in section 5106 of this 
title.  H.R. 4205, the Floyd D. Spence National Defense 
Authorization Act for FY 2001, Title XVI, Subtitle B, § 1611 
(October 30, 2000), to be codified at 38 U.S.C.A. § 5107(a).

However, on November 9, 2000, the President signed H.R. 4864, 
Public Law 106-475 Veterans Claims Assistance Act of 2000 
(November 9, 2000; 114 Stat. 2096) to be codified at 
38 U.S.C.A. § 5103(a).  This law eliminates the well-grounded 
requirement and amplifies the duty to notify and assist.  Its 
enactment repeals the "McCain Amendment."

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  H.R. 4864, the "Veterans Claims Assistance Act of 
2000", signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103(a).

The law provides that the Secretary shall make reasonable 
efforts to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3).

Current law provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim:

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant records 
pertaining to active military, naval, or air service that 
are held or maintained by a government entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

A review of the record discloses that in its September 1997 
remand, the Board noted that the veteran submitted an award 
letter from the Social Security Administration (SSA) 
regarding the award of SSA benefits effective August 1994.  
It was further noted that the veteran stated that she 
believed that the acquisition of such SSA records would help 
her claim for an increased evaluation.  The RO has not 
obtained the SSA records, as indicated by review of the 
claims file.  

Records from SSA, medical and otherwise, must be obtained by 
the RO.  The requisition and consideration of all available 
medical records that are clearly relevant to an issue on 
appeal is necessary for the adjudication of the case.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  See H.R. 4864, the "Veterans 
Claims Assistance Act of 2000", signed into law November 9, 
2000, to be codified at 38 U.S.C.A. § 5103(a); 38 U.S.C.A. § 
7104(a) (West 1991).  The section 5103A(a)(3)-assistance 
obligation is particularly applicable to records, which are 
known to be in the possession of the Federal Government, such 
as SSA records.  See Counts v. Brown, 6 Vet. App. 473 (1994); 
see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  The RO is further advised that the Court has 
found that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall, supra.

Under the circumstances discussed above, the Board is of the 
opinion that proceeding with a decision on the merits at this 
time would not withstand Court scrutiny.  Accordingly, to 
ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should take the appropriate 
action to obtain a copy of the SSA 
decision granting disability benefits and 
the evidence on which that decision was 
predicated, including any reports of 
subsequent examinations or treatment.  If 
these records are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any 
unsuccessful attempts at obtaining the 
foregoing records also should be 
documented in writing.

3.  Thereafter, the RO should review the 
claims file to ensure the foregoing 
requested development has been completed. 

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an increased evaluation for residuals of 
left tibial plateau fracture with 
traumatic arthritis.

5.  The RO must review the claims file to 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 
17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued should also be considered.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action unless otherwise notified by 
the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


